 



Exhibit 10.13
WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS WAIVER AND FOURTH AMENDMENT TO CREDIT AMENDMENT (this “Amendment”) is
made and entered into as of March 10, 2008, by and among VOLUME SERVICES
AMERICA, INC., a Delaware corporation (“VSA”), VOLUME SERVICES, INC., a Delaware
corporation (“VS”), SERVICE AMERICA CORPORATION, a Delaware corporation (“SAC”)
(VSA, VS and SAC are sometimes collectively referred to herein as the
“Borrowers” and individually as a “Borrower”), CENTERPLATE, INC., a Delaware
corporation (“Holdings”), the Lenders signatory hereto, and GENERAL ELECTRIC
CAPITAL CORPORATION, as a Lender and as the Administrative Agent (the
“Administrative Agent”).
Statement of Facts
     A. Borrowers, Holdings, the Lenders, and the Administrative Agent are
parties to that certain Credit Agreement, dated as of April 1, 2005 , as amended
by that certain First Amendment to Credit Agreement dated as of April 15, 2005,
as further amended by that certain Consent and Amendment dated as of
September 30, 2005, and as further amended by that certain Third Amendment to
Credit Agreement dated as of June 8, 2007 (as so amended, the “Credit
Agreement”; capitalized terms used but not defined in this Amendment have the
meanings given in the Credit Agreement, as amended by this Amendment), whereby
the Lenders have made certain extensions of credit to Borrowers.
     B. Borrowers and the other Loan Parties seek the Lenders’ consent to amend
certain provisions of the Credit Agreement as provided for herein.
     C. Borrower and the Loan Parties also seek the Lenders’ waiver of any Event
of Default that would have occurred but for the amendments of the Credit
Agreement provided for herein.
Statement of Terms
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendment. Subject to the terms and conditions of this Amendment,
including without limitation Section 7 hereof, the Credit Agreement is hereby
amended as follows which amendment shall be retroactive to December 31, 2007:
          (a) Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definitions in proper alphabetical order:
          “Canadian Cash Deposit Accounts” shall mean the deposit accounts
established in Canada by Servomation, Inc. with Royal Bank of Canada (or such
other Canadian bank as may be acceptable to the Administrative Agent) for the
purpose of making capital improvements to the Vancouver Convention Center.

 



--------------------------------------------------------------------------------



 



          “IDS Secondary Offering Expenses” shall mean an amount not to exceed
$1,660,000 and consisting of the aggregate expenses incurred by Holdings in
connection with the secondary issuance by Holdings of IDS Securities pursuant to
that certain Registration Statement on Form S-3 (No. 333-141551) and the related
prospectus supplement dated December 3, 2007.
          (b) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “EBITDA” and “Net Senior Debt” and substituting in lieu
thereof the following new definitions to read in their entirety as follows:
          “EBITDA” shall mean, for any Fiscal Period, consolidated net income
(or loss), as the case may be, of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with U.S. GAAP for such Fiscal Period
(excluding all extraordinary gains or losses), and adding back to the extent
deducted in determining such consolidated net income (or loss) for such Fiscal
Period: (a) Interest Expense, (b) Depreciation, (c) Amortization, (d) Closing
Costs in an amount not to exceed $8,000,000, (e) Tax Provisions, and (f) solely
for the purpose of determining the Senior Leverage Ratio under clause (iii) of
Section 6.19 for the Monthly Fiscal Period ending December 31, 2007, January 31,
2008 or February 29, 2008, the IDS Secondary Offering Expenses, in each case for
such Fiscal Period, provided that in the event Holdings or any of its
Subsidiaries makes a Permitted Business Acquisition during such period, EBITDA
for such period shall be calculated on a pro forma basis, based on the results
of such acquired person as if such Permitted Business Acquisition had occurred
on the first day of such period; and provided, further, that with respect to any
such Permitted Business Acquisition, EBITDA may be further adjusted for
post-acquisition cost savings so long as any and all such adjustments are
satisfactory to the Administrative Agent and the Administrative Agent has
received from the Borrowers all supporting financial information as the
Administrative Agent may reasonably request in order to properly consider its
approval of such adjustments.
          “Net Senior Debt” shall mean, as of any date, (a) all Indebtedness of
Holdings and its Subsidiaries on such date, measured on a consolidated basis
(provided that with respect to the portion thereof represented by the Revolver
Commitments, such amount shall be calculated as the weighted average principal
balance of Revolving Credit Exposure outstanding during the immediately
preceding twelve Monthly Fiscal Periods), plus (b) without duplication, the
principal amount of the outstanding Term Loan, less (c) the amount of cash of
Holdings and its Subsidiaries on the balance sheet on such date in excess of
$7,500,000 to the extent such excess cash consists of immediately available,
unrestricted funds in deposit accounts (which deposit accounts either (1) are
swept on a daily basis to the Concentration Account or (2) constitute Blocked
Accounts or the Concentration Account and are subject to a Control Agreement, in
either case (1) or (2) above pursuant to Section 5.17 hereof, or (3) solely for
the purpose of determining the Senior Leverage Ratio under clause (iii) of
Section 6.19 for the Monthly Fiscal Period ending December 31, 2007, January 31,
2008 or February 29, 2008, constitute the Canadian Cash Deposit Accounts,
excluding for all purposes of this clause (c) all cash in the Cash Collateral
Account and all cash held for the benefit of third parties pursuant to Service
Contracts other than, solely for purposes of clause (3) above, a Service
Contract with Vancouver Convention & Exhibition Centre (whether or not such cash
is held in deposit accounts in the name of Holdings or any of its Subsidiaries).
“Net Senior Debt” shall not include (i) the

2



--------------------------------------------------------------------------------



 



outstanding principal amount of any Holdings Subordinated Notes and any Deferred
Subordinated Note Interest, (ii) any early termination payments that would be
owed if all outstanding interest rate protection agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements were
terminated, (iii) obligations of Holdings or any of its Subsidiaries to make
minimum payments or to provide minimum or guaranteed commissions under any
Service Contract or any reasonable and customary indemnification obligation
incurred by Holdings or its Subsidiaries, and (iv) the principal amount of Loans
outstanding hereunder equal to the cumulative amount of Consolidated Service
Contract Capital Expenditures under New Service Contract B made by the Loan
Parties after the effective date of such Service Contract to the extent such
Capital Expenditures were permitted hereunder.
     2. Waiver.
          (a) Subject to the terms and conditions of this Amendment, including
without limitation Section 7 hereof, the Lenders hereby waive any Events of
Default that may have occurred but for the amendments set forth in Section 1
above solely as a result of any Dividends having been paid by Holdings during
any Dividend Suspension Period that may have occurred as a result of the Senior
Leverage Ratio not meeting the threshold required under clause (iii) of
Section 6.19 of the Credit Agreement for the Monthly Fiscal Period of
December 2007, January 2008 or February 2008 (such Events of Default being
herein collectively referred to as the “Specified Events of Default”).
          (b) The waiver provided in Section 2(a) above relates solely to the
Specified Events of Default, and nothing in this Amendment is intended (or shall
be construed) to be an approval, consent or waiver by the Lenders or the
Administrative Agent of any other Default or Event of Default or of any other
covenants, terms or provisions of the Credit Agreement or of the other Loan
Documents.
     3. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) this Amendment and
the Confirmation attached hereto have been duly authorized, executed and
delivered by such Borrower and any other Loan Party signatory thereto, (b) no
Default or Event of Default has occurred and is continuing on and as of the date
of this Amendment and after giving effect to this Amendment, and (c) all of the
representations and warranties made by Holdings, Borrowers or any of the other
Loan Parties in the Credit Agreement are true and correct in all material
respects on and as of the date of this Amendment and after giving effect to this
Amendment (except to the extent that any such representations or warranties
(i) expressly referred to a specific prior date, or (ii) have changed based upon
events expressly permitted by the Credit Agreement).
     4. Ratification. Each Borrower hereby ratifies and reaffirms each and every
term, covenant and condition set forth in the Credit Agreement and all other
documents delivered by such Borrower in connection therewith (including without
limitation the other Loan Documents to which such Borrower is a party),
effective as of the date hereof and after giving effect to this Amendment.

3



--------------------------------------------------------------------------------



 



     5. Release. (a) Each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Administrative Agent
and Lenders, in their respective capacities as Administrative Agent and Lenders
under the Credit Agreement, and their successors and assigns, and their present
and former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives (the
Administrative Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, controversies, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
date that this Amendment is executed by all parties, in each case solely for or
on account of or relating to the Credit Agreement, any of the other Loan
Documents or the transactions thereunder or related thereto, but not including
any Claims based on (i) any unfulfilled Borrowing request that remains
outstanding as of the date of this Amendment and for which a request for
Borrowing has been properly given by Borrower Representative under the Credit
Agreement but not yet funded by Lenders, or (ii) checks, wire transfers or other
matters which are ancillary to the credit transactions contemplated by the
Credit Agreement.
     (b) Each Loan Party understands, acknowledges and agrees that its release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
     (c) Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
     6. Reimbursement of Expenses. Additionally, Borrowers hereby agree, on a
joint and several basis, to reimburse the Administrative Agent and the Lenders
on demand for all reasonable costs and expenses (including without limitation
reasonable attorney’s fees) incurred by such parties in connection with the
negotiation, documentation and consummation of this Amendment and the other
documents executed in connection herewith and therewith and the transactions
contemplated hereby and thereby.
     7. Conditions to Effectiveness. This effectiveness of this Amendment shall
be subject to satisfaction of each of the following conditions precedent:

4



--------------------------------------------------------------------------------



 



     (a) the Administrative Agent shall have received counterparts of this
Amendment, duly executed, completed and delivered by Borrowers, the
Administrative Agent and each of the Required Lenders;
     (b) the Administrative Agent shall have received evidence, in form and
substance satisfactory to the Administrative Agent, that all cash held in the
Canadian Cash Deposit Accounts has been transferred to a Blocked Account;
     (c) the Administrative Agent shall have received counterparts of the
Confirmation attached to this Amendment, duly executed, completed and delivered
by each Loan Party party thereto; and
     (d) the Administrative Agent shall have received payment by 3:00 P.M. (New
York time), March 14, 2008 from Borrowers of the Amendment Fee (defined below)
for the account of the Lenders that have duly executed and delivered a
counterpart of this Amendment to the Administrative Agent on or prior to
12:00 P.M. (New York time), March 10, 2008.
     8. Amendment Fee. Borrowers hereby agree to pay to each Lender that
executes and delivers a counterpart of this Amendment to the Administrative
Agent on or prior to 12:00 P.M. (New York time), March 10, 2008 (such Lender
referred to herein as a “Consenting Lender”), an amendment fee (the “Amendment
Fee”) an amount equal to the sum of (1) the product of 0.20% multiplied by the
amount of such Lender’s Revolving Credit Commitment as of the date of this
Amendment plus the (2) the product of 0.20% multiplied by the outstanding
principal amount of such Lender’s Term Loans as of the date of this Amendment.
Borrower shall pay the Amendment Fee in immediately available funds to the
Administrative Agent for distribution to the Consenting Lenders on or prior to
3:00 P.M. (New York time), March 14, 2008; provided, however, that the Amendment
Fee shall not be due and payable by Borrowers (or distributed by the
Administrative Agent) to Consenting Lenders unless and until all of the
conditions precedent set forth in Sections 7(a), (b) and (c) of this Amendment
shall have been satisfied. Any such Amendment Fees shall be distributed by the
Administrative Agent to Consenting Lenders within five (5) Business Days after
receipt thereof from Borrower, provided that all conditions precedent in
Sections 7(a), (b) and (c) have been satisfied.
     9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE PERFORMED
ENTIRELY WITHIN SAID STATE.
     10. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, each Borrower hereby waives any provision of law
that renders any provision hereof prohibited or unenforceable in any respect.

5



--------------------------------------------------------------------------------



 



     11. Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted assigns.
     12. Entire Agreement. The Credit Agreement as amended by this Amendment
embodies the entire agreement between the parties hereto relating to the subject
matter hereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter hereof.
     13. No Other Amendments, Waivers or Amendments. Except for the amendments
set forth in Section 1 above and the waiver set forth in Section 2 above, the
Credit Agreement and the other Loan Documents shall remain unchanged and in full
force and effect. Nothing in this Amendment is intended, or shall be construed,
to constitute a novation or an accord and satisfaction of any of the Obligations
or to modify, affect or impair the perfection or continuity of the
Administrative Agent’s and the Lenders’ security interests in, security titles
to or other Liens on any Collateral.
[Remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Waiver and Fourth
Amendment to Credit Agreement be duly executed by their respective duly
authorized officers, as of the date first above written.

                  VOLUME SERVICES AMERICA, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
          VOLUME SERVICES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
          SERVICE AMERICA CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
          CENTERPLATE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Page to Waiver and Fourth Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL CORPORATION,         as a Lender and
as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Page to Waiver and Fourth Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



                     
 
        ,   as a Lender                          
 
                   
 
  By:                
 
  Name:  
 
           
 
  Title:  
 
           
 
     
 
           

[Signature Page to Waiver and Fourth Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



CONFIRMATION
          Each of the undersigned Loan Parties hereby acknowledges, consents and
agrees to the terms of the foregoing Amendment and agrees and confirms that its
obligations under each Loan Document to which it is a party will continue in
full force and effect after giving effect to such Amendment.
     This                      day of March, 2008.

                  SERVICE AMERICA CONCESSIONS CORPORATION, a Maryland
corporation    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:           SERVICE AMERICA OF TEXAS, INC., a Texas corporation    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:           V.S.I. OF MARYLAND, INC., a Maryland corporation    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Waiver and Fourth Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



                  CENTERPLATE OF KANSAS, INC., a Kansas corporation    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Waiver and Fourth Amendment to credit agreement]

 